﻿May I first, on behalf of the people and Government of the Republic of Cuba and on my own behalf, express our warmest congratulations to Major General Joseph N. Garba, outstanding son of the brotherly people of Nigeria, on his election to preside over the forty-fourth session of the General Assembly. At the outset, too, we wish to express our appreciation of Mr. Dante Caputo, a remarkable Latin American political figure and statesman, who performed brilliantly as President of the General Assembly at its forty-third session. During that session we welcomed with satisfaction and hope the disarmament agreements between the Soviet Union and the United States, which undoubtedly opened the way for a relaxation of tension, a reversal of the arms race and the removal of the threat of war. We cannot overlook the influence of the Soviet union's policy of peace on that.
Hope of peace is still uncertain, for those are just initial steps, yet to be consolidated. The nuclear arsenal remains virtually intact. The United States and some of its allies plan to modernize theirs, and have declared that the strategy of North Atlantic Treaty Organization should be maintained. The United States military budget is not being reduced. Therefore, we should not deceive ourselves or harbour illusions that tensions have disappeared from the international arena. A difficult road lies ahead. Yet, there are some grounds for hope, unless the Government of the United States itself to be lured by the dangerous and cherished idea that socialism can be brought down from within, and adopts a policy of arrogance and domination.
Cuba strongly supports a policy of peace, and will do everything it can contribute to making this process, which is all-important for mankind, irreversible. However. the fundamental idea prevailing in the United States position is that peace among the big Powers, detente between the blocs, should allow the United States to pursue its policy of pressure and threat against revolutionary, Progressive and independent countries of the third world.
Therefore peace should not be seen exclusively in the context of the level of confrontation between the big Powers. The peace that we non-aligned developing countries - which do not possess nuclear weapons but which have the great strength of our moral weapons - seek, the global. honourable, just and lasting peace we are a11 looking forward to, requires that underdeveloped nations also benefit from the climate of detente. As the first Vice-President of the Council of state and of the Council of Ministers of  Ministers, General of the Army Raul Castro stated at the  Ninth Summit Conference of Non-Aligned Countries: "The security and peace of the rich are not the security and peace for which the poor nations struggle. We want peace with sovereignty, independence, dignity, Justice and development. We want a truly universal Peace without interference or aggression." 
We cannot conceive, much less accept, that while talks and negotiations agreements that contribute to disarmament, international peace and security, the United states continues at the same time to apply its hostile policies and actions against independent nations in different parts of the world. The situation prevailing in Panama today is the clearest example of the arrogance with which the empire views peace with small states  - undoubtedly a peace  with sharp claws.  Cuba has been instantly reaffirming, the continued provocations and campaigns orchestrated, day and night against Panama, more than against an individual or an event, are designed to create an atmosphere conducive to a United States breach of the Torrijos-Carter Treaty under which Panama will gain full sovereignty over the Canal and which requires the dismantling of United States military bases in the Canal Zone by the end of this century.
The Ninth Summit Conference of the Movement of Non-Aligned Countries expressed its concern over the increase of United States troops in Panama and at continued military manoeuvres on Panamanian territory, which create a situation of tension that could lead to serious conflict. The Heads of State or Government reaffirmed in Belgrade their solidarity with the people of Panama in their struggle to consolidate the independence, sovereignty and territorial integrity of their country. They demanded full observance of the letter and spirit of the Panama Canal Treaties of 1977 and rejected any action that might constitute a violation or disregard the validity of the treaties and called upon the United States to refrain from adopting any measure or action that could prevent their full implementation. They deplored the coercive economic measures imposed against the Republic of Panama and demanded their immediate termination. 
The international community's solidarity with the heroic people of Panama is necessary to prevent the threat that now looms over that country from becoming a reality. There is another situation of tension in our region that has not yet been resolved. The Central American conflicts, which has lasted for years, has seen an important development in the Tela Agreements, crowning efforts that reflect the political will of Latin American peoples and Governments. We hope that such serious negotiating efforts will counter the United States Government's policy of interference which - after years of sustained heavy financial backing of the Somoza bands operating against Nicaragua whose disbanding has now been legally decided - is now promoting and appropriating funds for the Nicaraguan opposition with a view to sabotaging the country's legitimate win and producing an electoral victory favourable to its own interests.
We welcome the calm and firm attitude of the Sandinista Government in the search for a just and honourable solution to a conflict that has taken the lives of many of Nicaragua's best youth, fallen in defence of their national sovereignty and independence. The search for a politically negotiated solution in El Salvador is also part of the negotiating process in Central America. Acceptance of the Tela Agreements by both parties to the conflict allows us to harbour hopes for the honourable solution sought by a people which have suffered the horrors of a terrible repression that has taken thousands of lives and inspired Salvadorean patriots to Put up a formidable fight, we support the just stand of the Farabundo Marti National Liberation Front (FMLM) and the Democratic Revolutionary Front (FDR), which have once again shown their readiness to hold negotiations and engage in constructive dialogue.
We express our solidarity with the just demand of the people and Government of Argentina to recover their sovereignty over the Malvinas Islands. we also support Bolivia's call for a direct and useful outlet to the sea.
The Iran-Iraq conflict, which has for years kept these two non-aligned countries immersed in a bloody war that should never have begun, is now moving towards negotiation. Hostilities have ceased, but certain elements contained in security Council resolution 596 (1987) have yet to be Implemented before the achievement of a just and stable peace is possible. The imperialist presence in the Gulf, .here naval forces pose a threat to the security and independence of States in the region, does not contribute to attaining the much needed permanent peace. In South West Asia the signing of the Geneva Agreements has not prevented one of the parties, with the support and assistance of the United States Government, from continuing its attempts to impose a military solution contrary to the letter and spirit of the Geneva Agreements. Cuba supports the national reconciliation policy being pursued by the Government of the Republic of Afghanistan in a flexible and persistent fashion. The completion of Vietnamese troop withdrawals from Cambodia constitutes an important contribution to the political solution of the Cambodian conflict. Regrettably, however, the recent meeting in Paris did not bring about immediate results.
The situation in the Middle East is worsening and it has not yet been possible to get all the parties involved to agree to convening and holding an international Peace conference, which is in our view a viable way to resolve the conflict, with the participation of all parties concerned on an equal footing, including the Palestine Liberation Organization (H.0). the sole, legitimate representative of the Palestinian people. Our Government expresses its unrestricted support for their right to independence and a national State. The intifidah. the heroic uprising of the Palestinian people against the ruthlessness of Zionism, deserves the respect and recognition of the entire international community. Cuba reiterates its condemnation of the actions of Israel and the united States, its strategic ally, and expresses the conviction that the solution to the conflict in the Middle East must necessarily entail a solution to the question of Palestine.
We support the just cause of the Lebanese people in their struggle for national unity and territory integrity. We reiterate our support for the legitimate rights of the Cypriot people to preserve their national unity, independence, sovereignty and non-aligned character. We consider the convening of an international conference on Cyprus under the auspices of the United Nations to be a positive initiative.
we wish to express our support for the just policy of the Democratic People's Republic of Korea aimed at' the peaceful reunification of their country and the total withdrawal of United States occupation troops from the south of the peninsula. We are confident that we will soon be able to welcome a delegation from a unified Korea to the United Nations.
We support the establishment of an independent and sovereign Sahraoui State and the withdrawal of the Moroccan administration and troops from the territory of Western Sahara.
We reiterate our support for Madagascar's recovery of its rights over the Malvinas Islands - Glorieuses, Juan de Neva, Europa and Bassas da India - as well as for the aspirations of the Comoros Islands to recover their sovereignty over Mayotte. Progress in the situation in southern Africa has been significant since December last, when the United Nations became the stage for the signing of the Tripartite Agreements that preceded the beginning of the implementation of Security Council resolution 435 (1978). There is no doubt that the long and complex negotiating process which resulted in the signing of the Tripartite Accords is proof that serious negotiations can be held while the legitimate interests of all parties are respected. As our President, Comrade Fidel Castro, has pointed out, Cuba negotiated seriously and is seriously fulfilling its commitments. By 22 September 1989, a total of 20,666 combatants had returned victorious to our homeland, in compliance with the agreed timetable, which was duly monitored by the united Nations verification team.
In conformity with the decision of the Ninth Summit Conference of Non-Aligned Countries held recently in Belgrade, the united Nations has the lofty and delicate responsibility of monitoring the implementation of the provisions of resolution 435 (1978) and of ensuring that the Namibian people and the South West Africa People's Organization (SWAPO), its legitimate representative, can express themselves, without obstacles of any type, in the free and sovereign elections scheduled for next November. Cuba joins the non-aligned countries and all
honourable peoples the world over in demanding an immediate end to all interference in Namibia by forces of the colonial Power.
At their Ninth Summit Conference the non-aligned countries raised their voice to denounce the intransigence of the apartheid racist regime, as manifest in its continued internal repression. The Conference pointed out that apartheid cannot be reformed, that it must be eliminated through the complete eradication of its criminal system. The Conference also called on the United Nations to adopt effective measures in accordance with Chapter VII of the United Nations Charter. Cuba fully endorses these Just demands of the Non-Aliped Movement.
All necessary measures must be taken to avoid fraud in the forthcoming elections. Threats and acts of aggression against the Namibian people must come to end. The Koevoet racist military forces, which are part of the Namibian police, must be disbanded immediately, voters should cast their votes in the places .here they are registered. Secret ballots must be respected. Illiterate voters should  be able to have the assistance of persons of their choice,  and ballots should be counted in the districts, and not brought to the capital.
The Assembly should have full powers and not be subordinated to the administrator. as the. representative of the South African racist regime wishes, when deciding on the state to be taken towards independence.
We note with satisfaction that the climate of aggression and threats from outside against Ethiopia is beginning to be disposed. As a result, the circumstances which, more than 10 years ago - when a request was made by the Ethiopian Government - made the presence of Cuban internationalist contents necessary to assist Ethiopia's forces in repelling outside aggression, have come to an end. Thus the Cuban combatants who comprised small contingent in Ethiopia returned home this September. In this manner Cuba has once again proven its ability to express its solidarity with other peoples and at the. same time contribute to international peace.
With the independence of Namibia and its entry into the international arena and the community of nations, the struggle against colonialism will have achieved a great victory. However, we should not feel satisfied, more than 20 territories, with a potation of several million, still live under colonial domination. The people of Puerto Rico remain under a foreign boot, after almost 100 years of United States military occupation. It is well known that the so-called Plebiscite with which the United States Administration intends to determine the Territory's future is an attempt to incorporate Puerto Rico, as a new state, in the Union.
Because of this, the United Nations Special Committee on Decolonization this year not only reaffirmed the right of the Boricuan people to self-determination and independence, in accordance with General Assembly resolution 1514 (XV), but also expressed its hope, and that of the "international community, that, in any consultation, the people of Puerto Rico would be able to exercise, without any hindrance, its right to self-determination and independence, with expressed recognition of their sovereignty and full political equality, in line with the provisions of resolution 1514 (XV). Cuba, together with the other non-aligned countries, considers that efforts must be made to put an end to all existing colonial situations by the turn of the century.
The problems deriving from the sustained growth of the drug consumer market - particularly in the United States - and the resulting incentive to production and trafficking have become increasingly serious. We must face this situation resolutely. The struggle against drug production and trafficking must go side by side with the struggle against consumption, against the market which, in the United States alone, produces annual profits exceeding $150 billion. Cuba is, as always, prepared to play its corresponding role in that battle.
One issue that deserves our immediate attention is the threat to global security resulting from the international economic situation. We reiterate that, while the steps being taken in the field of disarmament and towards the creation of a climate of detente in the solution of some conflicts, as well as in the relations between the great Powers, are encouraging, such progress has not led to solutions to the problems of underdevelopment or the economic crisis afflicting the third world. He will not advance towards a real system of security so long as the already huge gap between the developed countries and the underdeveloped part of the world - which is suffering from an increasingly critical situation of backwardness, poverty and underdevelopment - continues to grow. These issues must be reconsidered, and a lasting solution found, if we wish to live in a world of true peace and social stability.
The encouraging picture painted by the economic performance of the industrialised nations during 1988 is very different indeed from the situation of crisis prevailing in the economies of the developing countries. United Nations studies themselves indicate that the average per capita income of industrialized countries is 50 times higher than that of the least developed countries, and that the mere annual growth of the wealthiest countries amounts almost to the total annual per capita income of the poorest nations, which is approximately 3300.
What kind of peace can we talk about in such a situation of seemingly unsolvable imbalances, where the poor increase the opulence of the wealthy? If peace is not linked to development, then poverty, inequality and violence will not disappear.
The phenomena which continue to characterize international economic relations, perpetuating this unjust situation, which are particularly evident in third-world nations with respect to unpayable external debt, are well known: protectionism? difficult access to markets for the main products of the developing countries; deterioration in the terms of trade? dumping; reduced financial flews? high interest rates? coercive economic measures? international monetary and financial instability? and external debt. All of this has resulted, in the recent past, in a net transfer of resources from the developing countries to the industrialized nations, causing not only continued plundering that prevents growth and development but also a new form of economic colonialism. Suffice it to mention, as an example, that the transfer of resources from Latin American countries to their creditors, in recent years alone, amounts to $179 billion. This represents 4 par cent of their annual gross domestic product - a figure that exceeds, by far, Germany's forced external net transfer of resources after its defeat in the First World War.
Many have focused their attention on the specific problem of external debt. But consistent steps towards true solutions have not yet been taken. Proposed solutions, coming mostly from creditors and based on case-by-case rescheduling, have only worsened the economic situation of debtor countries, although they have succeeded in their main objective of keeping creditor banks from enduring imminent heavy losses. Debtor countries, however, are growing nearer to insolvency, and their stagnation is prolonged with economic and social costs that have led to serious political disturbances and claimed hundreds and hundreds of human lives.
Proposals made within and outside the United Nations, based on a reduction of the amount of the debt, involve recognition that the debt is unpayable. The experience of all these years only confirms that the real solution to the debt problem involves the total elimination of the debt and the establishment of a new international economic order which would do away with the causes of today's grim Picture. Existing proposals would be a palliative only if reductions reached substantial levels, which Latin American Economic System experts have fixed at no less than 50 per cent, if ceilings are set for interest rates, and if a general
framework for implementation were established including all debtors without exception.
As long as we attempt to resolve the problem on a case-by-case basis we shall continue to fail. We would support United Nations efforts to bring about a real political dialogue between debtor and creditor countries.
The special session of the General Assembly to be held in the spring of 1990 and its preparatory process will give us an opportunity to reassess the challenges posed by this ongoing crisis of development in the face of the world's new economic and social realities. We hope the special session will promote frank and constructive dialogue with the understanding that unless swift and realistic solutions are promoted the problems new affecting vast regions of the world will in the future threaten the countries of the North with social and political instability.
Of course, the international development strategy for the 1990s will have to be realistic and provide for concrete policy measures with defined goals and objectives. But in particular it will require the readiness of industrialized countries to contribute to efforts by developing countries.
Protection of the environment is a concept that must be clearly defined because of its close relation to problems of development, the protection of natural resources, international economic relations, extreme poverty and the sovereignty of States, it is a matter of concern to all nations, a matter with respect to which imperialist actions bear a great responsibility, owing to the transfer to our countries of polluting industries by capitalist developed countries irrespective of the diversity of forms the problem takes in different areas. The problem must therefore be examined and measures chosen with the participation of all States, not a restricted or select group. I„ particular, its close links to problems of development must be very clear, since underdevelopment is the main threat to the third world. Underdevelopment stems from our colonial past, which also involved, among other acts of aggression, the devastation of our forests and caused irreparable damage to our environment. Increasingly, the United Nations is becoming the optimal forum for contributing to the solution of the numerous problems we are facing. Maximum co-operation by all Member States is necessary to make its action more effective. The unique role played by the Secretary-General through his efforts to eradicate hotbeds of conflict has gained recognition by the international community, thus strengthening the Organization's potential to mediate and give political negotiating coverage to parties that had in the past been engaged on the battlefield. He should pursue those endeavours wherever conditions allow in the search for compromise and the honourable peace demanded by our peoples.
The growing role of the third world in the United Nations may be seen in the context of that positive performance. There is no doubt that the United Nations represents the development of our planet since the end of the Second World War - from the establishment of the Organization to the present day. Today's United Nations is not and cannot be the United Nations of 1945. We must therefore embark on a sustained process of democratising its machinery in keeping with the interests of all member States. Cuba has already stated its position on this subject, which is of interest to the entire international community.
The Bush Administration has clearly begin to take steps with respect to Cuba that would make it the eighth United States Administration not wishing to establish a climate of peace and good-neighbourliness and persisting in hostile and aggressive action against us.
Cuba knows it is not alone in the struggle to defend its rights, its independence and its sovereignty. We appreciate the numerous expressions of solidarity we have received. We wish in particular to refer to the decision adopted by Heads of State or Government of non-aligned countries at the recent ninth summit conference held in Belgrade. They condemned the continued threats of aggression against Cuba, the violation of its air-space and territorial waters and the blockade imposed against Cuba in the areas of finance, credit and trade, along with radio broadcasts from the United States and the decision to begin television broadcasts of a destabilizing nature, in violation of international law and, particularly, the 1982 Nairobi Convention.
We have warned the United States of the consequences of beginning such broadcasts, it will bear full responsibility. Cuba will not tolerate such session in silence. We shall respond - and I wish expressly to reaffirm that from this rostrum. Heads of state or Government of the Bon-Aligned Movement also reiterated their support and solidarity with respect to Cuba's Just demand for the return of the territory illegally occupied by the United states at its Guantanamo naval base. Cuba will never forget those decisions, which should be taken into account by the united states Administration as it formulates its regional policies.
The anti-Cuban attitude of United States arch-reactionary circles on the Potomac increases the political blindness of the top leadership of that country in its vain attempt to make the Cuban revolution yield, this has reached the point -here strategic aircraft in combat formation have been sent to our country simulating a massive air strike, as took place on 20 May last, while United states submarines approached our shores with unknown objectives, which, could have caused serious and delicate incidents. Like all other peace-loving nations that are firmly confuted to achieving the social and economic development demanded by their peoples, Cuba shares the great wish to devote all its resources to the noble goal of develop.
Cuba - the Cuban revolution - has been a reality for more than three decades, and it constantly renews its energies and strengths. Long ago. our people decided to sever the chains of bondage to metropolis countries and neo-colonialism, and freely chose the economic, political and social system It wanted. Therefore, our readiness to maintain peaceful relations of co-operation and friendship with any country - and the United States ought to remember this - is based primarily on this principle; Cuba must be treated for what it is, an independent state and a sovereign socialist nation.
